UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

thomas-jamas: brown-hey
Thomas James Browns,

Piaintill{s), Case No. 20-mc-50804

 

V5.
Judge Lauria J. Michelson [Correction]

POLICE & FIRE RETIREMENT SYSTEM _,
CITY OF DETROIT
STATE OF MICHIGAN

Defendant(s).

TITLE OF DOCUMENT
20193234700 DE UCC] CITY OF DETROIT-PFRS filed 5-10-19
20196744606 DE UCCIF INTERNAL REVENUE SERVICE-PFRS filed 9-27-2019
70162710000059255851 NOTICE OF CONTEST OF LIEN IRS filed 1-26-2018 hand
70162070000002196988 command to appear in court - Micheal Duggan-David Cetlinski
RE297746986US DEMAND FOR PAYMENT IN FULL PERS mailed 9-30-19
Counter Claim CITY OF DETROIT IRS hand delivered 2-2-2018 15pgs
RE118290306US INTERNATIONAL COMMERCIAL CLAIM-PFRS [4pgs
2018242843 wayne county legal notice and demand - rel 18290354us

Document Text
Byline eins \oitsrn Jos,
Signature of Filer a4 Pregudiea
Date: October 5, [2020] 1441 \o
-\Wwonas ee Oromo, —-
Printed Name“
Cave oClUS21\G l Cea chslo

Street Address Non-Domestic HO O.S.
Melo | Wa rclig an A205-4098 |

City, State, Zip Code

 

Telephone Number
- a4 ECF No.9, PagelD.104 Filed 10/05/20 Page 2 of 36
ESE SSS

 
    
 

FINANCING STATEMENT .
(FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
THOMAS-JAMES: BROWM-BEY (246)365-7250

 

 

 

Delaware Department of State
B. E-MAIL CONTACT AT FILER (optional) UCC. Filing Section
KINGTEROWNG TABOO. COM Filed: 10:40 AM 05/10/2019
C. SEND ACKNOWLEDGMENT TO: (Name and Address} TCC. Initial Filing So: 2019 3234700
[sms axes ano s0s2 | Service Request No: 20193747436

15216 CARLISLE
DETROIT, MI 46205

ae us
ee = THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

: el DEBTOR'S NAME: Provide thy of Debtor mane (fa or ib) fae ened, full name, do nol omit, modify, or abbreviete amy pert of the Debtor's name), Hf eny arto! the ncivual Dector’s
Pare wie ot fe i ee 1S, Marre ge of Gest | bia, check bere | end provide the indivicest Debtor intomerion in Bem 10 of he Pinetcing Statement Addenda dom UCCIAd)

 

 

 
   
  

 

la. DRGANLAATIONS HALE

 

 

AONNUAS SIRNAME FIRSTPERSONAL MAME |ADONT ONAL MAMIE (SSN G) SUFFES

*
. cr STATE [POSTAL CODE COUNTRY
|. (ill COMSTITOTION AVE. W.H. WASEDNGTON bE | 0226 us

 

 

 

 

 

Be!
Fae - oe
= "2 DEBTOR'S NAVE Provide ooty coe Debtor name Ge or 26} (ise exert, fal meme; do mst onl, modiy, or abtraviata eny part of the Nebior’s mama # amy parcod ihe iividual Deoior's
mint wit mol fit in Une 3h, enwe et of ten 2 lank, chock hee Cc) and pavriie ihe Indideel Detter infortation in fam 10 af the Financing Statement Addenda (Form UCC1Ad}

#3 JAGANLATIONS HAME =
POLICE § FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT

 

 

 

 

 

OR — a

75. INDIVIDUALS SURNAME FIRST PERSONAL NAME fener HAUE(SPNITIALGS; [SUFFIX
3. MAILING ADDRESS cy 7 [STATE [POSTAL Cone COUNTRY
500 WOCOWARD AVE., STE. 3000 | BETRoTT | 48226 vs

 

 

 

. 3. SECURED PARTY'S NAME (cr NAME of ASSIGHEF of ASSIGNOR SECURED PARTY) Provide any ong Second Party race (4 of 3b)
goo. [3a ORGANZATIONS NAME ~ 7 —

THOMAS JAMES BROWN TROST

 

 

 

a. OT UALS SURILARIE PAST PERSONAL AME ADDITONAL HAMELS} aiiTALGS) To
NG ADDRESS ar STATE [POSTAL CODE COUNTRY
; CARLISLE DETROIT “I 49205 | US

 

 

 

 

 

AL: ‘This Sinancing ttelement covers the folowing colatersl
ifs IS ACTUAL CONSTRUCTIVE NOTICE: The following Debtors DAVID CETLINSKI, KELLY TAPPER,
- SASSANDRA CHILDRESS, LISA PATTERSON, ANGELA DAVIS, G.J. CARTER-LOUIS [USPS Tracking Number(s):
>. 30180680000120909021, 70180680000120909014] are Transmitting Utilities utilized in commarce for the
benefit of the Secured Party. The Secured party is a 3-dimansional living seul, flash and blood
Melaninite Male/Man Who is Autochthonous, Indigenous and Descendant of the original peoples of:
Turtle Island, Muu-Lan, Altan, Amexem, Land of the Frogs[ MISHOMER: North America]. The Secured
Party Secures All Rights, Titles Interests to All Collateral as received by Corporate / Govermant
Registries, related Corporations and Pledge represented by the same but not limited to: Pignus,

trusts and instruments attributed to tha debtors (UCC 3-401). This Lien is Not dischargeable in

Bankruptcy Court. ALL amendments ta this filing will be by: the Red Wet Ink Signature of the Secured

Party in accord with Commercial Security Agreement - 7018 0680 O001 2090 9014, 7018 0680 0001 2090
- 9021. Third-Party Intervanors are hereby BARRED from involvement with this transaction,

  
  

 

    

ck otty f appicabis and ChSSk Oty cine bea Coldeters: is
erty W pociicabie and stack ony one box:

ea .
P| Peble-Finence Transaction Manwtecusd- Hoa Trernctios fe] A Detter is a Transnining Wucty
As

] Acricwmure Liga [i None Fring
TERHATAVE DE SiCMATSON i apecicatie) |_| tesseaLesgor i | CorsignaeaCansignor Soler Boyet fet} Pater Beker PO) icons’ ores
7 OPTIONAL FILER REFERENCE DATA: - ’

ne it 2 Tres (soe OCIA toca 17 anc iestrections} bring accused by a Decedett’s Personal Representative

Gb. Check ony f appiicable and check oney one Sex

    
 
   
  

              
 

  
  
  
  

ire: : =
FILING OFFICE COPY — LiCc FINANCING STATEMENT (Form UCC1) (Rev. 04/20/41 ‘) tarmational Asgcciation of (comercial Administratsi
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.105 Filed 10/05/20 Page 3 of 36

UCC FINANCING STATEMENT ADDENDUM

LLC INSTRUCTIONS

   
  
   

AME OF FIRST DEBTOR: Sie as Gee fa cr 1h on Finansing Statement, fine 10 was et back
Saabe Individual Dettor nace cid not At, check hare rl

 

 

 

oo INDOMOUALS SURNAME

 

FIRST PERSONAL NAME

 

ADDIMONWAL HAME(S)THITIAL(S} SAF FIR

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

10. DEBTOR'S NAME: Provide (102 of 106) only one edition” Metter mame nr Mobinr name thet did net (2 in fine th or 7h of fhe Financing Setement (Form UCI) Gree exert, bil meme,
do nef ond modify on ebbresiete ay pan of the Debtors mane) and ender the ceding address in ine 10c

Ti, ORGANLEATIONS MALE

 

  

 

ie INDEIDUALS SURNAME

 

 

 

 

 

  

 

 

 

 

 

 

 

  

 

 

 
    

 

SUFFIX
rr STATE |POSTAL COME COWTRY
TETRoOIT MT d226 OS
ADDITIONAL SECURED PARTY'S NAME or |] ASSIGNOR SECURED PARTY'S NAME: Provide on'y con name (11a or 115}
COORG ASUATIONS NAME ee
lib HOVADUALS SURNAME FIRST PERSONAL NAHE ADOTIOMAL MAME(S INITIALS} SUF PM
BROH-BRET THOMAS- JAMES
Tie WARING ADDRESS ~~ cnr STATE [POSTAL CODE [COUNTRY
C/O [15216] CARLISLE, WON-DOMESTIC WITHOUT 0S, ZIP EWEM | DETROIT “ur 48205-55998 os

 

 

 

 

 

eee
12. ADDITIONAL SPACE FOR ITEM 4 (Collateral)

SHMANCING STATEMENT is in be fhad for retecet] (or fecocced) am tke

: | 14. This FINANCING STATEMENT
7 REAL ESTATE RECORDS @ sppicebis)

Ljecovers toners ce cet [7] covers av-extracted entztersi [7] is fied es © Scture thing
FaAd beSnar oa RECORD OWNER cf eal esis GIUERD WEDD 1é 16. Cepoiptinn of mal estate

wt? Detter Goat not hae @ reened inferesty

 

 
  
  

7. MISCELLANEOUS:
{USPS RFLEZZZ10G90S, RFLE2IZ710520S, TOLTLASCOOOLOSETETAS, TOHLSOEdOO0003aL T0612, TOLSLTIONOORSIIZGd, RELIGZ90I0 EUS

: OFFICE COPY — UCC FINANCING STATEMENT ADDENDUM (Form UCCIAd) Rev 40011) Goemercial Adsinisteata:
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.106 Filed 10/05/20 Page 4 of 36

 

UCC FINANCING STATEMENT ADDITIONAL PARTY
FOLLOW INSTRUCTIONS

18 NAME OF FIRST DESTOR: Seme as tine tao than Financing Statement, lime tb wad bed tank
because Incivihuad Deiat naaea died oot SE, check bate L]

ia, ORGANLATONS NAME
THTERMAL REVENUE SERVICE

 

 

 

3
|
|
2

 

. FIRST PERSONAL WAM

ik |

 

 

 

[TPS ADOT ONAL MAME(S INITIAL [S) SLX

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
15. ADDITIONAL DEBTOR'S NAME Provite Salyer Eeabies mere (169 or (Se }.(use eraed, tal meme; co not ord, medity, or ebteeviete any pact ofthe Getter: name)

 

 

 

 

 

Tae. ORGANIZATIONS NAME —

 

 

 

 

 

 

 

 

 

 

 

 

 

        
   
    
  

 

 

 

 

 

 

 

 

 

oR 1 IN DNIDUALS SURNAME FIRST PERSONAL NAME ADOMT MOMAL NAME(S }RETIAL(S} SUFFER
TAPPER KELLY
ie. MAILING ADDRESS iy STATE [POSTAL CODE COUNTRY
500 WOQDMARD AVE., STE. 3000 DETROIT MI 48226 us
20. ADDITIONAL DEBTOR'S NAME Provide any ang Dedtor name (20s of 20) (use exact, ful meme; do not Omi, modey, of albreviate any paid af the Dettor’s name}
Mia GRGANIZATIONS MAME
235, INDIAIDUAL SSURNAME FIRST PERSONAL AMIE ADINTIONAL NAME(S HINITIAL(S) SUFFIX
CHILDRESS CASSANDRA
ALG ADORE SS ~ cay STATE [POSTAL GOODE COUNTRY
BOGDEARD AVE., STE. 3600 DETROIT tT ae nS
B21 ZADOITIONAL DEBTOR'S NAME. Provide only go Detior nama (ia on 21h) (use exact, fal name, do cot om, maddy, oF abbreviate any part of the Debtor's name)
avl|zte ORGANIZATIONS NAME *

 

 

 

21D: INDIVGUALS SURNAME FIRST PERSONAL HAE [ADIN POMAL MAME(S)IMITLAL(S} SUFFER

 

 

 

 

 

 

 

 

= ; urea
Zit, BAILING ADURESS ~~ ar. STATE [POSTAL CODE COUNTRY
iz70 POUTIAC ROAD BOT LAC MT #6340 Ds
22.| | ADDITIONAL SECURED PARTY'S NAME or C] ASSIGNOR SECURED PARTY'S NAME: Provice only aoe nana (F3a or 22b}
Ze ORGANGATIONS NAME ”
OR Sr nDNDUALS SURNAME

 

LPIRST PERSONAL HALE ADDSTIOMAL HAMECSVINITIALES3 SUFFIX

 

 

cere 26. UAE ADDRESS cry STATE [POSTAL CODE COUNTRY

    

 

 

 

 

 

23. [| ADDITIONAL SECURED PARTY'S NAME or or 1) ASSIGNOR SECURED PARTY'S NAME: Provice only gas name {23a or 236}
mn a ORGANLIATIONS HAUE

 

FIRST PERSONAL NAME ADGITOHAL NEME(SHNITIALIS) [SUFFIX

 

 

cn [STATE [POSTAL CODE ChunThY

par: USES nvi6222108508, BYLB222105205, TOLTLASOOCOLOSETATAS, TOLSOS4O0000331 70812, TOUSL7IIOMOCESIS128d, REL1G29038060s

 

 

 

 

 

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY (Form UcciAr) (Rev Oana of Commercial Adninistrate:
   

FOLLOW INSTRUCTIONS

 

18. NAME OF FIRST DEBTOR: sae es fine la or 1b on Pieencing Statement, Wine ts wes bed bank
eteche individual Debi name did net fit, check here |

 

1. ORGANILATIONS Have
INTERHAL REVENUE ZERVICE

 

 

ib. INDNWWLAL'S SURNAME

 

FIRST PERSONAL MAME

 

 

  

) ADDITIONAL HAMECS NTT ALCS}

 

SUFFIX

 

 

Case 2:20-mc-50804-LJM ECF No. 9, PagelD.107 Filed 10/05/20 Page 5 of 36

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

ONAL DEBTOR'S NAME. Provide cvy one Detter name (iia or TH) (ube anact, fom nite. do rot oott_ modity, or abtrevite any pant of he Bettor's nama}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST FERSONAL HAME ADONTIONAL NAME(S} INITIALS) SUFFIX
MIGELA
1k. MAILING ADDRESS cry SIATE [POSTAL CODE COUNTRY
1270 BOWTIAC ROAD PONTIAC Mr uo 03
20. ADDITIONAL DEBTOR'S NAME Provide only ona Detter name (20s oF 200) (ute exact, fall meme: oo net om, sediy, or esbreviate any pam of the Destors name)
Ma ORGANGATIONS HALE
OR >a NDT UALS SURNAME FIRSTPERSONAL NAME ~ “TADDITIONAL NALIEGSWINITLAL (SS SFFIM
CATER-LOOTS 6.7. 1
Me HMLUNG ADDRESS cy STATE [POSTAL CODE COUNTRY
1270 PONTIAC ROAD PORTIAC MI 43340 us
ADDITIONAL DEBTOR'S MAME Provide onty gag Debior mame (Fim or Jib }dese auect, Asi name, do sot cen, modify, or ebhrevigte ery pact of the Qebioe's nace)
21s, ORGANIZATIONS NAME
fh DUALS SURNAME FIRST PERSONAL NAME ADDTWNAL HAME(SMITIAL(S) [SUFFER
rr STATE | POSTAL CODE COUNTRY
} ADDITIONAL SECURED PARTY'S MAME or TI ASSIGNOR SECURED PARTY'S NAME: Provite ony cng nese (220 of 225) ,
ma ORGANTATIONS NAME
on
22h IN DAAWUAL'S SURNALIE FIRST PERSONAL MAME FIMATMOAL WAMECSRINITLAL(S3 SUF Fig
Mc MAING ADDRESS cry STATE [POSTAL CODE COUNTRY
a
23. ADDITIONAL SECURED PARTY'S NAME or []. ASSIGNOR SECURED PARTY'S NAME: Provide sy ong name (238 oF 236?
fla, ORGANATIONS HAVE
on a ay
ib WDMVOUALS SURNAME FIRST PERSOAL, MARIE ATMTHOMAL NAME(S VINITLAL(S} SFPD
4 _ |
6. MAING ADDRESS cay [STATE [POSTAL GOODE COUNTRY

 

 

 

|
t
|

 

 

 

   

SEF USPS RF1G222100909, RFLE222109208, TFOLTI4S00001036768745,

MLMEOCHOSS1LTOEL2, TOLSLIZOOOOORS 931284, RELLS2 03060

 

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY {Form ucciar)

roational Association of Coesercial Administrate

(Rav. 8/22/44}
PAGE 1 of 1 cattle Oleg oO biccr No. 9, PagelD.108 Filed 10/05/20~wikageué:af2493747436
State of Belamare

SECRETARY OF STATE “i
DIVISION OF CORPORATIONS WF
P.O, BOX 8968 =
DOVER, DELAWARE 19903

     
   
  
 
  
     

8042901 05-10-2019
THOMAS JAMES BROWN TRUST
15216 CARLISLE
DETROIT, Mi 48205
ATTN: THOMAS-JAMES: BROWN-BEY
nacre tance)" VM is
20193234700
UCCIU Transmitting Utility
UCC Filing Fee - Web $50.00
TOTAL CHARGES $50.00
TOTAL PAYMENTS 550.00
BALANCE $0.00

The following Debtor Names were indexed in the UCC Management System as a result of this filing :
INTERNAL REVENUE SERVICE

- POLICE & FIRE RETIREMENT SYSTEM OF THE CiTy OF DETROIT

CETLINSKI, DAVID
CATER-LOUIS, GI
CHILDRESS, CASSANDRA
PATTERSON, LISA
DAVIS, ANGELA
TAPPER, KELLY
"Case 2:20-mc-50804-LIM ECF No. 9, Pagel 109° Filed 10/05/20 Page 7 of 36

Salta ALN Giovanna | General Astambly | deurte ! Elestest Ofimials | Stala Aranices

 

 

Ar kiowiedgermont Mossaiyy '

Department of State: Division of Corporations

 

 

 

Delaware E-UCC
Acknowledgement Message

PROCES SIM. PLEASE GYAEP IF PRIDOSRSING PLEASK WAIT
ABBAS CLICK PIN TAGLL VitSHtIN GUT TON ATBAIN,

 

oe The Transmitting Utility Fifing has been completed and
SERVICES successfully lod,
ity Frias .
C if | Fe

   

watigs E cotes Opera

UCC Fling Number: 293234700

 

 

 

inh Beeeviee?
rantily Sete
States UCC File Number: 2O?uS204 760
Valatui tastiest
- “ ~ a sey Submission Gate and Time: 05/10/2049 10:40 EST
MF ORATION ful official file stamped copy of the UCC filing will aulomafically be
Sere ghee brary emaited tu lie ennai address onrecond. if you wanlan adgitional!

Pow abe Fae copy emailed to a different email address click Email PDF.
bebe
Pout Sa eis . «
" . ont eres i Piatattc Version Emai Por i

ore Agants : umn
Se hte i New Ut Fang Exit i

 

 

 

  

cia Pec upal
cnr | Meay Buscwess Exdity

Customer Service Survey

Sot Ens, Ayanigies & Authenticahonef Documents cs,
' ae / :
Customer? iS Make your experence better,
Service

Surve 2 ESE ineie ni Cuskwner Service Survey.

Cro belp ona particular field lick ¢ on the Fictd Tag lo lake your to the help al ares.

Ste nss Po opvacy fo abenttnis cite | oivnacdus | barsiute 7 delswere gta

Poy CO Ocnp. Uae ae ne ACA Meet, aS
ooreg19 Payment Verification Notice for Amountof $50.00 - Yahoo Mail .
o Case 2:20-mc-50804-LJM “ECF No. 9, PagelD.110 Filed 10/05/20 Page 8 of 36
Payment Verification Notice for Amount of $50.00 Yahoo Mail/inbox
i B DO NOT REPLY OCS @delewere.gow May lat 1040 AM
To inngtbrown Gyaho coe

The payment has been authorized and accepted. Payment Type ACH Amount: $50.00 Authorization Mo: Remittance Moc MMO297261 Account Number. *****0426

 

 

httpsJ/mail.yahoo.cam/b’search/keyword=YLxl_7qPaa bT6ijeeO--~Adaccountlds=imessages/AG nglVZoygtRXNWNYgiPalG tw?accountlds=1&sh... Wt
eee 4M «ECF No. 9, PagelD.111 Filed 10/05/20 Page 9 of 36
a
ee

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A-HAME & PHONE OF CONTACT AT FILER (optional)
— “BBY (248) 385-7250 Delaware Department of Stare
B, E-MAIL CONTACT AT FILER (optional) LC. Ailing Section

I MGTEROHNG TABOO . COM

Filed: 02:30 PM 0927/2019
G. SEND ACKNOWLEDGMENT TO: (Mama and Address) U.C.C. Enitial Filieg No: 2019 6744606

 

 

     
 

 

 

_ [rsomas OES ERORM THOSE | Service Request No: 20197271295
13216 CARLISLE

BETROIT, MI 48205

ie _I
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
.DERTOR'S NAME: Provide Saty on Ooo eae (7a on 15) grat amas fui mime, de met od ee ow ahh ievinte ery net cf me Debtor's nace), df any part of tie ndiyituat Dottes's
rest wi ool G2 ies Geer in, inewe Bl of ber 1 beak, shots bare O and provirie the Individiesd Mehion Wloreesiion in ber $3 of the Pinencing Statenect Addendas iPorme UOCiAd?

 

 

 

[1a CRGANUATONS NAHE BT
|PSPARTMENT OF TEE TREASURY - INTERUAL REVEMUE SERVICE

 

 

1% HOMWWDUALS SURHAME Pika! PLASCHAL HAHE 7 AMM MIMAL NAQSE(E PNTLAL (5) rr
1c MALING ARCAESS hiv SIAN RST EE
1270 POMTIAC RD. souerar: ur Saad és

 

 

 

 

 

2. DEBTOR'S MAME Pioeite ony ang Getter name a or 2b) fisie tnacl, fue rare, da mal pe, modity, or ebtrevizie acy pan of M4 Dest rasa) Tany patel the scieHoe! Der
nae oe od ae Ge For, bear aad eee FP otere check here | e0d prewiie tae Indierkes! Decteme nimetion in See 10 of the Piteocing Slatewent Addendoc (Pam Uta)
fa ORGANLLATIONS HALLE . .

   
  
 

(Bb DUALS SURNAME

 

 

: JFRSTPPREONA NAwe ||| EMNTIGMAD NAMPLEVANIPOMSaa Stk
‘| PATTERSON LISA
> UAL NG ADDRESS Tarr TATE [PUSTAL Cone COUNTRY

| 1270 PONTIAC aD. | PONTIAC HI 48340 03,

 

 

 

 

3. SECURED PARTY'S NAME f@ HAME of ASSIGMEF af ARuGhon MR SECURED PARTY) Fruvite only ame Sonuml Pony see Cia cr 35)
Ge DRCANSEATIONS MAME

THOMAS JAMES Bows (C} (BR) (TM)

 

 

 

 

 

 

 

OF — oe
2 WNOTMMEMIAL-S SUR ANE /FRST PERSOWAL HALE [ADIMTSOMAL MAH FSS PINITRALGS) CSU Fuk
1c MALLING ADDRESS poiy ~ STALE [POSTAL OE UUM ERY
C/O [15216] CARLISLE, NON-DOMESTIC WITEOOT Us ! P=TROIT HI 48205-9559 } us
“SHIS 18 RET ihe ACTUAL AND CONS TRG) Cowie s The Solo Tce
— THIS Is TRUCTIVE THE FOLLOWING NOTICE IS BEING ACCEPTED FOR VALUE BY THE
SECURED PARTY:

FORM 668 (¥) (c} 12953 SERIAL NUMBER 220337416 RECORDED ON LIBER 49596 PAGE 621;

RECEIPT NO. 80917, 07/20/2016 @ 08:52:21 AM FOR THE AMOUNT OF: $164962.10 RECORDED BY:
REGISTERS OF DEEDS OAKLAND COUNTY PONTIAC, MI 48341

 

5. Check ger if eophicater end check pry ore sre Colaters| a |

bekd in a Trea ites VOCIAd ter 17 and lngtrocforst
Ga. Chest orgy apphcable and ches Ste Sith Deter

hems SOSuristesad by a Deecden's Parserat Repcteeetatnen:
Bb. Check ooty & appicshis and check ooh one 22x

[] Putte Feence Trengacton iiaeutteetosedt Horas Tremaction | | Athittcr & o Trensaizing tity Ag@utoa wen {7 une ttiot ring

7. ALTERNATIVE DESGMA Tho (7 appscaney Lessee Lessor {} Corstsnpertategecs [_} Sessbuyer —

&. OPTIONAL FILER REFERENCE DATA: = —

BEF: IN WAYME QOOWTY FILE Wo. 2018742643

 

 

     

i) BateeBedor 4 Liawteellesesor

FILING OFFICE COPY — UCC FINANCING STATEMENT (Fonn UCC!) (Rev. o4zari1y  ToBtOSSL Association of Commercial Adtinisteate:
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.112 Filed 10/05/20 Page 10 of 36

   
    
 

- UCC FINANCING STATEMENT ADDENDUM
INSTRUCTIONS

 

HAME OF FIRST DEBTOR: Same 2s tine tare th on Financing Sateen Fee 1h wes ke beck
S08 ero Usebtoe cae it ned St check hear ry
Sa. ORGANIZATIONS NAHE
DEPARTMENT OF THE TREASURY - INTERMAL REVENIS SmRviIcEe .

 

3 HONWUALS SURNAME

 

FAS! PER SORA, HALE

 

~ ADDATIOMAL NAME(S yINT TALIS) a TSF rix

| THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Prone (108 or 100) ony one additional Uibtor marie or Dotter nae thet ded not “ee tire 1 Of 73 Of ihe Finadeng Statercest (Form UCC1} ase aaact, tet nema,
do not oonil, marily, ov abbreviate ay pari of the Doldce's sae) and enter the making ehtress i Gine 1c

[ita OPLANATIONS HAUL —

 

 

 

 

T7106 ENCMVWUALS SUA KALE ~ ee
DAVTS

 

NDMDUALS RST PCRSONAL NAME " ne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

ANGELA
ROVIDVUACS ADLNTIGHAL HALIE(S ST LAL[S) — Sire
Te BARING ANDRESS ~ — jor TE POSTAL COLL CUUNTRY
1270 PONTIAC RD. | SWEIAC MI #3340 ns
tf. vl ADDITIONAL DTIGNAL SECURED PARTY'S MAME or ME oc i fy ASSIGNOR: SECURED PARTY'S NAME: Prvite ony poe nee (igor 1155
115. ORGANLEAT MOS MALE — —
Ub GIDMWTUACS SURNAVE FRG? PLRSONA MAE : ADTIOWAL MAME} INITIL(S) | | SFR
BELO - hey TROMAS-JAMES
ile BALAIG ADDRESS , arr STATE [POSTAL CODL COUHIRY
C/O [15216] CARLISLE, NOM-DOMESTIC wItHoUr Ts DETROIS MI 40205-9599 ns
12. ADDITIONAL SPACE FOR ITEM 4 (Collateral)
43. FI ifs PIRAKCING STATEMENT @ to be ted Bor recerd]) (or reconteg) in ite | 14. Ins FINANCING STATEMENT

REAL ESTATE RB GORGS (f epeitecie)

L] Somers tivebend hy ber curt ry fwits Bs tule ses Colas [] B fied as 2 te frig
16. feeonpins of eal etiete

 

1S Nase anc addres of a RECORD (WER of mal estate decried & bes 18
OF OHS Ses not Aad a reed inaresty

 

 

- 17. MISCELLANEOUS:
ATTACE TO TRAMSMITTING UTILITY FILING EO. 20080401666 FILED OY MARCE 13, 008.

   

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. Oi) Maesocistion of Gormeercial Adeinistrato:
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.113 Filed 10/05/20 Page 11 of 36

  
 

UCC FINANCING STATEMENT ADDITIONAL PARTY

POLLOW INSTRUCTIONS

 

TE MAME OF FIRST OER TOR: Scone os le foo {bon Finance Stalereet, tee 1b was fet Ste
tomate brebaroes Chote ate hed prot Tt, check here LL)
4

 

| the AGAR ATION S AMF
loeeancscener oF THE | BREASUAYE - IMTERMAL REVEMUE SERVICE

 

eo ROL SURNAME

 

PiRST PLASOHAL RAMIE

 

JALAL eT Bp SUF EEX

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
19. ADDITIONAL DEBTOR'S NAME: _Pronide onty ane Debtor nar ithe or 19) (ase exact tal care, t¢ nat oral, Tedity, of atofeviate any pant st 4 Dest ore hte}

13s ORGANIZATIONS NAHE — ee
POLICE & FIRE RETIREMENT SYSTEM

 

 

 

   
   
 
  

 

| Re AAA“ SAE FIRST PERSONAL HALE ADDNTAOHAL HALME( Sb TT LAL GS: SUF EX

 

 

MALIN ADDRESS ry STATE (POSTAL COOL COUNTRY
0 HOODHARD AVE., STE. 3000 DETEOIT MI d8226 US.

 

 

 

 

20. ADDITIONAL DEBTOR'S NAME. Provete onty ane Debtor nece ita or Me} fuse banc on rama done
28. UROANLA TOS HAME Sones

 

mead oc mbtrtesraghe any pad ot ihe Deebioe’s epee) -

 

 

 

 

 

 

 

 

206 INDRWALS SURRAME FIRST PERSONAL MARIE (ACHE RMA MARES STAD iS) | SUF FIX
CELINSEI nAYTO | ]
1 4 a
ic BAGLING ADRESS ar ltttttti<CSC‘sSOSC~S iSTATC [POSTAL CODE COUNTRY
500 BODMMIARD AVE., STE, 3600 DETROIT jut 48226 | os

 

 

 

71, ADDITIONAL DEBTOR'S NAME: Provide ony aoa Detter aare ile of 2 Ibi (use exaaf, fuinaree, fe oot orut, ooelity, oa ebbeowiete any part af tha Debine's name}
Me ORGANDANONS HALE OS
CAXLAND COUNTY

 

 

 

    

 

31> FADNWGIUALS SURNAME MRSTPORSOWA NANT |AIM TONAL MAME (Sy MIT (3) SUF FIX
Bic MAMI ADMMREES I SAE [POSTAL cobe ~~ counIRY
TELEGRAPH i i
1205 BO. PONTIAC | ME | 43343 US

 

 

[] ADDITONAL SECURED PARTY'S NAME or [| ASSIGNOR SECURED PARTY'S NAME: Pooite cety cos cene 22a oF 228)

226. ORGANZAIMONS NAME pa

 

 

2b. NMOMOUALS SURNAME FIRST PERSONAL MALE ADMTRINAL NAMIEGS)INITLAL(S) [SUFFIX

 

 

 

22. HAILING ADURESS ~ fry ee STATE ]POSTAL CODE COURIHY

 

 

 

 

 

23.[] ADDITIONAL SECURED PARTY'S NAME or [| ] ASSIGNGR SECURED PARTY'S NAME: Fruvs only ong mame i238 oF 230}
|?ia ORGANIZATIONS MAME - areal

 

tab Welw UALE SURKAM —- TRIS T PERSO oe CCC

|
OR perce Ce een mmm ata ti pp
i ADDITONAL MAMETS }ITIALES) HUFF IE

 

 

; -
Tic MAG GIG An HALES iy SIME [POSTAL CODE COUNIRY

 

 

 

 

 

24, MISCELLANEGUS:
ATIACH TQ TRANSHITIING UTILITY FILIKG BO, 200GC401G68 FILED O8 MARCH 13, 2008.

  

 

= : in -
FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY (Form UCCIAP) (Rev Os@atty of Coomercial Administrator
PAGE 1 of iCase 2:20-mc-50804-LJM ECF No. 9, PagelD.114 Filed 10/05/26>rvRege ke: O2R97271295

State of Belaware

SECRETARY OF STATE
DIVISION OF CORPORATIONS

  

P.O. BOX 898
DOVER, DELAWARE 19903
09-27-2019
© THOMAS JAMES BROWN TRUST
~~ 35216 CARLISLE
DETROVT, Mi 48205
ATTN: THOMAS-JAMES BROVUAN-BEY
DESCRIPTION Pave
20196744606
UCCIF Financing Statement
UCC Filing Fee - Web $50.00
TOTAL CHARGES $50.00
TOTAL PAYMENTS $50.00
BALANCE $0.00

 

The following Debtor Names were indexed in the UCC Management System as a result of this filing:
DEPARTMENT OF THE TREASURY - INTERNAL REVENUE SERVICE

PATTERSON, LISA

OAKLAND COUNTY

POLICE & FIRE RETIREMENT SYSTEM

CELINSEL, oavio

DAVIS, ANGELA

 

 
a2r2019

Case 2:20-mc-50804-LJM "ECE NG" SPQ 118" FRY LON8720" Page 13 of 36

Payment Verification Notice for Amount of $50.00 Yahoo Mail/Ink

   
 
 

iB DO_NOT_REPLY_ DOUS@delaware.goy <~D0_NOT_REPLY_DCiS@delaware.gov> Sep AT 8 230 Pl
Tor: kang thrown yahoo.com

The payment has been authonzed and accepted. Payment Type: ACH Amount: $50.00 Authorization Nar Remittance No: 0230413288 Account Number taeren§ 909

 

 

 

ima, yahoo. q
ya comvovfolders!1 /messages/AKObXRFNoSZzXY 5VVwwxGPzOwgo?.sre=yma feason=myc&accountids=1Sfokierlype=INBOXEshow Wt
Certified Mail Number TOT6 7770 O00 5925 S851 - Return Receipt 9540 94035 064 SP83 3496 34

CONTEST OF LIEN
NOTICE AND DEMAND OF REVOCATION OF NOTICE OF INTENT TO
LIEN/ LEVY

 

ACICE TO AG EN : NOTICE TO PRINCIPAL [5 NOTICE TO AGENT

   

Dhatedh: hay 76. 7017

la The Matter of:
Thomas-Janws: Drown-Fes « WAYNE COUNTY
co P1526] Cartishe Street
Dastitit, Michitzaa und [46205] STATE OF MICHIGAN

Ve.

Lisa Patherson dbs REVENUE OFFICER
iS TERAAL REVENUE SERVICE

1970 PONTIAC RD. “
PONTIAC, MICHIGAN 43340-2358

meet tet

NOTICE OF CONTEST OF LIEN |

jam the Secured Party authorized to speak for and respond on behalf of THOMAS JAMES BROWNOS™, This
is Actual and Constructive Notice that the claim on the aliached Notice (668-W(ICS)] copy has been discharged. The IRS
received the authorized negotiable instrument for the entire amouni and the discharee is honored by Treasury Rule by the
Secretary of the Treasury. Furthermore. the Undersigned Secured Pany has filed a prior. superior UCC claim with the
Secretar of State, See attached cope. MICHIGAN UCC No, 70080401666. Dated: March 13, 2008.

Theretore. you are hereby notified that the undersigned Secured Party contests the “claim of lien” filed by THE
INTERNAL REVENUE SERVICE, THE INTERNAL REVENUE SERVICE is now required by faw to file suit to enforce
any lien within sisty (60) days from the date of sen ice of any notice or be in default and surrender the claim. No original
Lien is available as of Wayne County Registered of Deeds. May 25. 2017, 1:34PM. rdmookyl, Workstation HI13134: Receipt
“a. 17-183526 in the mame of: THOMAS JAMES BROWAE™ , copy included,

This ts Acival and Constructive Notice of Comtést reganting the altached notice. This Contest is hereby issued in
accorhuice with Unifonn Commercial Code Section 2-608. ab initia, canceling and discharging the averred debt.

This contea is hereby now in effect due to certain elements of fhiud and misrepresentation, duress, coercion.
mishike. “hankriptes” per UCC Sections 1-103 and 3-305 tha have been accepted and acknowledged without denial and
‘hoc “Notice without Dishonor” by the United States. Use of the Uniform Commercial Code is for remedy and recourse
Purposes only: itis nol ta be considered or constried as a privilese of a3 an acceptance of benefit(s),

In addition. any said fiture “Notice” would on its fies. be a fraudulent document and a sham DUrsuant po the
Ueitvin Federal Lion Reyisiration Act (1978) The issuing agenes replines the respondent's sienature fora Lien"Levy when
ol, a Natiee has been reecived. That is a denned that the af aher COMM PErjn. a criminal offence.

ake

6 ERK
ne “tron A Sout:
Thomas-James: Brojn-Bevt*?™ Care of: THOMAS JAMES RROWNOMLSS 2368-72-35 1n2 - Authorized FEO 5 ae
Representative. MI Rights Reserved ag given.bi ms Creare,

JAN 26 2018

   

 

aS

 

 
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.117 Filed 10/05/20 Page 15 of 36

Y

 

_ 500 WOODWARD AVE, Str. if4r)
ie Detaonm, Micuigan 44276
“ PHONE 315-224-3362
TOLL FREE 0-2 2o-a344
a “/ 0 G Y/ FAM 393922493522
\ —

™

ee |
May 18, 2017 ——

Thomas J Brown
PO. Box 37785
Oak Park, Ml 48237-0785

Ur. Mr. Brown:

You are hereby notified that a levy in Lhe amount of $196,314.95 was served on the Retirement Systems of the
City of Detroit by the Interna! Revenue Service for income tax against any and all monies due you.

Under the Tax Reform Act, a retiree is allowed a monthly exemption of $845.83 plus $229.17 for each dependent,
We are therefore requesting you complete the enclosed tax exemption ferm and return it to the Retirement
systems In the enclosed envelope. Failure to do so ona timely basis wil! result ina forfeiture of the allowable
dependent exemptions. Please coriplete the IRS copy of the exemption form and mail it to the Internal Revenue
Service Office using the enclosed IRS envelope.

if you have received a Release of Levy from the internal Revenue Service, please contact our office as svon as {
possible at (313) 224-3362 ext 244 or (B00) 339-8344 ext 244.

Very truly yours,

J ppwten Cbeh davrd

Cassandra Childress
Paymaster
Retirement Systems of the City of Detroit

Enclasure
-as “Case-2:20-mc-50804-LJM: : ECF Ne. 9,.RagelD.118 Filed 10/05/20 Page.16 of 36

 

 

 

Form 668-WiICS) Dapacimerd of the Treagary = Ine’! Revenue Senice

January 2075) Notice of Levy on Wages, Salary, and Other Income

DATE: OSM 7/2017 TELEPHONE NUMBER 7
RES ¥ TO: Internal Revenue Service OF IRS OFFICE: (248)874.2331

LSA PATTERSON
1270 PONTIAC RD.
PONTIAC, Mi 43340-2236 NAME AND ADDSESS OF TAXPAYER
THOMAS J GROWN
PO BOX 37785
TO POLICE AND FIRE RETIREMENT OAK PARK, Mi 48237-0785
RETIREMENT SYSTEMS
S00 WOODWARD AVE STE 3000
ONE DETROIT CENTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DETROIT, Ml 48226-5493 IDENTIFYING NUMBERIS) XXX-XX-XXXX
BROW
_ Kind of Tax | Tax Period Ended | Unpaid Balance of Asseaement | Statutory Additions Total -
2020 122003 $10,44075 | $3,707 40 | ge tgy
1049 [2AwIOGe $16,870 27 | $5.57963 | S20 B4E 3
We 123 V2005 215,593 95 35,635.22 | $2
nga 1DEv2008 $15,124.41 | $6,285.95 £20 2235
+040 t 2512008 S.387 G2 | $718.26 $7 S0f
rar f . 34 “ |
1c40 AS32010 $33.130.50 $3,605.08 | Bt
1029 | wait $45,983.20 59.007 5 | s76.9007
|
|
i
Total Amount Que = S708 B12 ue
We figured the interes! and ‘ate payment peaaty to 06/16/2017
Statement of Exemptions and Filing Status (To be completed Oy Wzpayer; instructions are on the back of Part 5
hy Sang status for my itcome tax retum 1s (oheck one}
— Songie 5 Marmed Fring a Joint Retum | Mame Filing a Separate Reture
D} Mead ef Heuseheag CI Quattying Widower) with dependent ch'g
ADDITIONAL STANDARD CEOUCTION: (Enter amount only if you or your spouse fs at ast 65 ander bhied
Cay a Sa Ser, Ee ptople net ed Below as pero FRc onimy income tan retom and that none ana net = eite ol}
| wedpestard the ne oni to wrest a TeGuited Oy COUT OF Bo Tehitvatiee oder) | meke syoson payraeas that af egheady exerast’ poe ey
remTiplons and Ging status is roe. MOVIES May Se werifed by Ere irinrnal Revenue Service. Under penakes of pariury. {detiare that trig statem a =
Name (Last Fit Middle fnicia4 | Relations nlp (Hushecd, sife, Son, Geughier, ef) Soodal Security Nunisor Sere _—
| |
|
|
Tastayers Sigtature Date

 

 

Part 5~ For Taxpayer te kee
: P Form 668-WUICS) (1-201
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.119 Filed 10/05/20 Page 17 of 36
Internal Revenue Service

Department of the Treasury Date:
¥a) 2970 MARKET STREET 09/20/2018
I PHILADELPHIA, PA 19104 KKK KEIGD
RS Person to contact:
DIANE C MITURA
Employee ID number:
1000200261
Contact telephone number.
(267)466-5720
THOMAS J BROWN Contact fax number:
15216 CARLISLE ST (855)693-6313

We haven't received the tax return(s) listed on the next page(s) of this letter. If you have filed, or if you aren't
required to file, please go to the next page and provide the information requested in the space beneath the listed
return(s).

Return this letter by 10/09/2018 with the information requested in the enclosed self-addressed envelope. The
enclosed copy of this letter is for your records.

If you haven't filed the required return(s), attach the signed return(s) to this letter and send them to us with
your payment for any tax due.

You will be charged interest on any unpaid tax as provided by law. The law also provides for penalty charges
for filing returns late, paying taxes late, and making deposits late, unless there is reasonable cause for delay.

If you believe you have reasonable cause for not filing and paying on time, explain in a separate statement and
attach a copy of the statement to each return. It will help us determine whether you can be excused from
paying any of the applicable penalties.

If your address as shown above is incorrect, correct it so we can update our records.
If you have any questions or can't pay the amount due, contact me at the telephone number shown above.

Thank you for your cooperation.

Sincerely yours,

DIANE C MITURA
REVENUE OFFICER

Letter 729 (Rev. 6/2015)

Patelan Miao ATE
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.120 Filed 10/05/20 Page 18 of 36

Circer3 Stems Fests Serace Bot] litte: “Acokarpicomagey Tact

  

 

 

Tracking Number: TQUGE7 MEIOOSUSSS25 1 . *
Espactad Datvwary on @rstus
FRIDAY : GF Delivered -

2 _— oy dares FLATS at 2 BS ee
coer f Chie 8003, Seo, Dec Serene
@ 8:00pma PLATES, aa

Trasking History ae

Jue POT, WS en
See, Frog Dee Re ors
7ST, Le eS cS
eed bo ites eco Seok of een ee ae CES ae ie oe oT an ROTLAS, bt, Bea

ae 1 S01. holt om
ape an ieee
“aT, A SR}

May oF, SOF, Po pew
Taped UPS Flee Beore,
2° he DRT ENTER

biey FF, BOT, 68 on
Steed mt SG Region Facey
eA Ml Cae a A

 

 
          

ane loriar Ae te ah oe at hs

& Wrote Hates Postal Service [UE] | hinpe/tooliuspicamsgs st
oe

Tracking Number: (5 009¢0306)4518%Sanea2 Rermcue

Status .

Te ch Wes Gedivocoed ance an tha madi a PEST oer we Deliverad

i) Pe 8 S01 F a RAST RORNTE Fad net, ong SPF a RAS oe

Sl reread, yer bie
SARTROuTS ta. aeap-

Tracking Hhrtory

wre SOO, EPSP pe
Ses dee yi low
<5 TMT ee Ser
"ot I a Givens ie me cho eee ot VEST ger on dena 6 G97 WEASTRCONTEL LY 24

 

 

awed BBO, 720 pen
= started LSPA Fagiteat Faciigy

7 STS hl Dee THE oss CENTER

wit

%

3, 017, G31 pe
Smt LS Baha Piacente
oe Ml Des Tan Ty Er

  

ah 2, 2D, Sb pen
Lisp USPS OF ge Facts
TPL Es, key baey

 
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.121 Filed 10/05/20 Page 19 of 36
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

DEMAND FOR PAYMENT IN FULL OF COMMERCIAL LIEN
September 30, 2019

Thomas-James: Brown-Bey, Grantor

cio THOMAS JAMES BROWN@®™ TRUST
c/o [15216] Carlisle

Detroit, Michigan [48205-9998]
(248)385-7250

Registered Mail Tracking Number RE 297 746 986 US
RE 297 746 96k US “ay FS
To: POLICE & FIRE RETIREMENT SYSTEM FOR‘THE CITY OF DETROIT
David Cetlinski, Director
500 WOODWARD AVE., STE. 3000
DETROIT, Michigan 48226

 

Registered Mail Tracking Number RE 297 746 990 US
3

To: Universal Postal Union RE 297 74b 950 U

International Bureau

James H. Gunderson

Case postale

3000 Berne 15

Switzerland

Subject: Contract of Commercial Lien UCC File DE # 20193234700

Dear Mr.. Cetlinski:
“Affidavit of Thomas-James: Brown-Bey”

Due to the total breakdown of the justice system of Michigan, whereby no
lawful courts are provided for the adjudication of law, the law of commerce has
been adopted to stop the unlawful conduct of “Foreign Agents” 22 USC 611.
Thomas-James: Brown-Bey has been enslaved by the “POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT” without authority of
law since March 13, 2008. After rights, privileges and immunities secured by the
Constitution for the United States of America, were repeatedly violated by a
“Corporate Government” (CITY OF DETROIT, WAYNE COUNTY.
MICHIGAN) and the POLICE & FIRE RETIREMENT SYSTEM OF THE CITY
OF DETROIT refused to stop this “Conspiracy against rights” 18 USC 241, a
“Commercial Lien” was lawfully filed within the laws of commerce. A criminal

THOMAS JAMES BROWN@©®™ TRUST Page 1 of 7
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.122 Filed 10/05/20 Page 20 of 36
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

complaint against all members of the “MICHIGAN BAR ASSOCIATION” was
filed with the “STATE INSURANCE COMMISSIONER” who has refused to
remove these “Foreign Agents” from “Public Offices” and allowed them ta
continue their “Organized Crime”. In an effort to re-establish lawful government
in Michigan, | demand full payment of the attached $200,500,000,000.00
commercial lien. This is done to force the “POLICE & FIRE RETIREMENT
SYSTEM” to grant “due process of law”, it has refused to date. The “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” has abandoned its
“Constitutional Authority” and “Foreign Agents” have instituted “Corporate
Government”, by corporations, for corporations against the “American People”.
Should the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” fail to pay this lawfully established debt, within 30 days as required
by law, then the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” must be shut down for 100 Years or until the debt is paid in full, as
agreed in the terms of the lien. Within the law of commerce there is nothing left to
resolve, the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” has admitted it crimes and trespasses by its failure to deny them.
Failure to pay its debts is lawful grounds for seizure of all assets as clearly listed in
the attached commercial lien. On this 30" day of September 2019, I demand
payment in full.

Facts:

l. The “Constitution of the United States of America” and the “Constitution
of Michigan” have been overthrown by “Foreign Agents” 22 USC 611, who have
seized the “Courts of Michigan” to operate them as their personal “Organized
Crime Operations” of “Extortion” for “Profit”. Thomas-James: Brown-Bey has
been lawfully challenging this “Corruption” since 1991 and has been denied his
rights, privileges and immunities in all courts of Michigan. No “due process of
law” has ever been granted in any court Thomas-James: Brown-Bey has appeared
in and no lawful judgment has ever been rendered, in any case where he was a
party. The evidence of this “Conspiracy against rights” 18 USC 241, by “Foreign
Agents” is present in every case filed of every court where Thomas-James:
Brown-Bey has appeared, ‘Thomas-James: Brown-Bey is entitled to this claim to
enforce the “Status Quo” of “due process of law”:

2. “Due Process of Law” is secured to every “Moorish American National”
and common law dictates that once due process of law is denied all jurisdiction
ceases. Thomas-James: Brown-Bey was convicted of felony crimes by a
“Corporation” (WAYNE COUNTY, MICHIGAN) that operates in violation of the
Constitution of Michigan. This “Corporation” exercises “Police Powers” as a
“Corporation” in violation of Article XI, Section 3 of the Constitution of
Michigan. It taxes the public to support itself and other “Corporations” prohibited

THOMAS JAMES BROWN©®™ TRUST Page 2 of 7
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.123 Filed 10/05/20 Page 21 of 36
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

by Article VI, Section 23 of the Constitution of Michigan. These violations of law,
have been repeatedly reported to the Governor, Attorney General, Michigan
Senate, Michigan House of Representatives, the Michigan Supreme Court,
Michigan Court of Appeals, US Representative for the 5" District of Michigan,
United States District Court, United States Court of Appeals and the United States
Supreme Court, all of whom have refused to énforce the “Supreme Law of land”.
This is a conspiracy of “Foreign Agents” who control these “Public Offices”, that
by the “Original 13" Amendment” (ratified and made law in 1819) clearly states
no “Title of Nobility” may hold any office of trust or profit. Because a “Corporate
Government” has no lawful authority, it can not lawfully act against the
“American People”. This conspiracy has made Thomas-James: Brown-Bey a
“slave” of the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” without authority of law and refused all due process of law that

entitles him to release.

3. Criminal complaints against these “Foreign Agents” have been repeatedly
ignored and they have been allowed to maintain their unlawful restraints of
Thomas-James: Brown-Bey. “Foreign Agents” are impersonating “Judges” and
operating the “Courts of Michigan” without law, evidence or rules established to
protect the “American People”. The right of compulsory process for witnesses has
been denied in both cases where Thomas-James: Brown-Bey was convicted of
felony crimes. This denial of due process of law establishes the convictions are
null: and void. All jurisdiction was lost when due process was denied. “Foreign
Agents” claiming the authority to violate constitutional rights, is a threat to the
“American People” and must be held accountable for the injuries they inflicted
with malice, intent and knowledge of breaking our law. Refusal to prosecute these
felony crimes, is the crime of “Misprision of Felonies” 18 USC 4.

4. The “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” was established by “Treaty” with the “United States of America” by
the “Constitution of Michigan”. By this “Treaty”, the “American People” are
assured a “Republic Form of Government” whereby the “American People”, have
the rights, privileges and immunities secured by the “Constitution for the United
States of America” and will be honored by the.“POLICE & FIRE RETIREMENT
SYSTEM OF THE CITY OF DETROIT”. This contract has been broken, by
attorneys who have conspired to overthrow the “Constitutional Government” and
in its place institute “Corporate Government” by corporations, for corporations
against the “American People”. This corporate government has failed to provide
security of rights, privileges and immunities, established as its lawful purpose by
Article 1, Section 2 of the Constitution of Michigan. The POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT has failed in its chief
design by failing to provide the “American People” within Michigan their
protection of law. Because the “POLICE & FIRE RETIREMENT SYSTEM OF

THOMAS JAMES BROWNG®™ TRUST Page 3 of 7
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.124 Filed 10/05/20 Page 22 of 36
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

THE CITY OF DETROIT” has failed to provide Thomas-James: Brown-Bey with
his rights, privileges and immunities, this government has failed to act in
accordance with law and has lost all immunities for their.crimes.-Until these
“Foreign Agents” are arrested, charged and prosecuted for their crimes against
Thomas-James: Brown-Bey, Thomas-James: Brown-Bey has the right to seek
justice by all lawful means. A “Lis Pendens Lien” is a “Common Law Right” of
all “Moorish American Nationals” to collect damages for injuries suffered.

5. Thomas-James: Brown-Bey has filed this “Lien” in the 3™ Judicial Circuit
Court of Michigan, where it remains unrebutted to date. It has been filed in the
United States District Court and properly served on all parties involved and stands
unrebutted to date. It was file as a UCC Amendment on March 13, 2008 File #
2008040166-6 and is unrebutted to date. This was filed with the Michigan
Insurance Commissioner, for removal of all “MICHIGAN BAR ASSOCIATION”
members from “Public Offices” until this matter is resolved. This was requested
within UPU Regulations and has been ignored to date. Within the “Public Vessels
Act” a “Public Vessel” that causes injuries must be removed from “Public Office”
until the matter is resolved. Refusal to comply with this law of commerce, in the
“Admiralty”, establishes the lawful right to accountability for all acts public and
private. For these reasons, the “POLICE & FIRE RETIREMENT SYSTEM OF
THE CITY OF DETROIT” is “Dishonored”™ in “Commerce” for its refusal to
comply with the laws governing its conduct.. Thomas-James: Brown-Bey has filed
a “Writ of Praecipe” demanding the deposit of the patron. It has been refused to
date by “Foreign Agents” engaged in “Organized Crime” of “Slavery of
Americas” prohibited by the current “13 Amendment”. Until the “Writ of
Praecipe” is granted and due process of law is upheld, the “POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT” stands in “Dishonor” in
“Commerce” and may not engage in commerce until this matter is resolved.

6. Since March 13, 2008, Thomas-James: Brown-Bey has lawfully established
himself as an “Moorish American National” and not a “UNITED STATES
CITIZEN”. As an “Moorish American National” Thomas-James: Brown-Bey is
not subject to any jurisdiction of a “Foreign Agent”, he has immunity by the 11"
Amendment. He has lawfully established a “Private Bank” and stands in “Honor”
in “Commerce”, These facts have been presented to all government authorities that
by their silence have admitted these facts. Thomas-James: Brown-Bey now
lawfully challenges the “POLICE & FIRE RETIREMENT SYSTEM OF THE
CITY OF DETROIT” for its “Fraud” 18 USC 1001, claiming authority to deny
Constitutional rights, privileges and immunities to the “American People” in the
“inferior courts” of the “United States of America”. This “Fraud” is clearly present
in all cases where Thomas-James: Brown-Bey is involved and these cases are now
brought forward for examination, correction and lawful adjudication by a lawful
government authority acting within its “Constitutional Authority”. Before the

THOMAS JAMES BROWN©@®™ TRUST Page 4 of 7
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.125 Filed 10/05/20 Page 23 of 36
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

world, I, Thomas-James: Brown-Bey,. declare my rights, privileges and immunities
as a member of the “American People” who are “Sovereign” and not subject to
crimes claimed by “Foreign-Agents™ engaged in “Conspiracy Against Rights” 18
USC 241. I dispute all claims of debt and all claims of contract, with the
“Corporate Government” of the “POLICE & FIRE RETIREMENT SYSTEM OF
THE CITY OF DETROIT” and declare them a threat to the “American People”
who reside within the boundaries of Michigan. These“Foreign Agents” have no
rights, no privileges and no immunity for their violations of the “Supreme Law of
the Land” and must be held accountable under the law.

ENFORCEMENT OF RIGHTS

Because the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY
OF DETROIT” has refused to “honor” alli lawful requests for “due process of law”
the demand for payment is now being made. The “Commercial Lien” is for
$200.500,000,000.00 (10 Times the State’s budget) for the purpose of securing
“due process of law” for all the “American People” in the “Courts of Michigan”.
The purpose of this “Lien” is to “bankrupt” the corporate “POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT” and re-establish the
“Constitutional Government” of the “POLICE & FIRE RETIREMENT SYSTEM
OF THE CITY OF DETROIT”, “Corporations” have no rights, no privileges and
no immunities under the law and it is-fraud for any state to claim they do.
“Corporate Courts” have no jurisdiction to hear or determine law and ‘no authority
to impose penalties for violations of “imposter laws”. When a government
unlawfully establishes it has authority to create criminals for the profit of
attorneys; the people can no longer remain silent. As one who has been injured by
this unlawful practice [ declare my right to damages as clearly outlined in the
attached “Commercial Lien” that is unrebutted to date. I take this action to enforce
the “Status Quo” that all the “American People” are entitled to due process of law
and take’a stand in opposition of a corrupt government who claims they are not. It
is the responsibility of all lawful government to put down the “Insurrection” of the
“POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” and
take the appropriate steps to insure “Constitutional Authority” is maintained in the
“Republic of Michigan”.

DEMAND FOR PAYMENT IN FULL

Because all lawful attempts to obtain due process of law have failed, I
demand full payment of this “Commercial Lien” in the amount of
$200,500.000,000.00 within 30 days, By terms of the lien, should the “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” fail to pay its
“debt”, it is bankrupt and can no longer engage in “Commerce” for 100 years or
until the debt is paid in full, whichever comes first. By the law of commerce and

THOMAS JAMES BROWN©®™ TRUST Page 5 of 7
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.126 Filed 10/05/20 Page 24 of 36
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

the common law rights secured to all “Moorish American Nationals” | make this
demand to enforce the “status quo” of due process of law. For the “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” to engage in
“commerce” without paying this debt will constitute “Treason” and “Conspiracy
to overthrow government” by all members of the “MICHIGAN BAR
ASSOCIATION” acting as “Foreign Agents” against the “American People” in
the “Public Offices” of the “Country of Michigan” 28 USC 297. Within the laws
of commerce, | believe this to be a lawfully binding contract, based upon the laws
of commerce that must be upheld by all “Sovereign Nations”. Thomas-James:
Brown-Bey stands in “Honor” in “Commerce” and disputes all crimes claimed,
because to date no injury to person or property has been claimed, therefore
common law dictates no criminal intent can be lawfully established. I come before
the world with clean hands as an “Moorish American National” who has been
injured by a corporation unlawfully posing as government without jurisdiction or
authority of law. I demand full payment of this debt owed by the “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT”.

PRINCIPLES RELIED UPON
Maxims of Law:

“IN COMMERCE FOR A MATTER TO BE RESOLVED MUST BE
EXPRESSED” Heb. 4:16; Phil 4:6; Eph. 6:19-21. Legal Maxim: “He who fails to assert
his rights has none.”

“ALL ARE EQUAL UNDER THE LAW?” (God’s Law — Moral and Natural Law)
Exodus 21:23-25; Lev 24: 17-21: Deut 1:17, 19:21, Mat. 22:36-40; Luke 10:17; Col 3:25.
“NO ONE IS ABOVE THE LAW”

“IN COMMERCE TRUTH IS SOVEREIGN”
Exodus 20:16; Ps. 117:2; John 8:32; II Cor. 13:8/Truth is sovereign — and the Sovereign
tells only the truth. Your.word is your bond.

“TRUTH IS EXPRESSED IN THE FORM OF AN AFFIDAVIT”
Lev. 5:4-5; Lev 6:3-5; Lev. 19:11-13; Num. 30:2; Mat. 5:33; James 3:12.

“AN UNREBUTTED AFFIDAVIT STANDS AS TRUTH IN COMMERCE”
12 Pet. 1:25; Heb. 6:13-15, Claims made in your affidavit, if not rebutted, emerge as the
truth of the matter, Legal Maxim: “He who does not deny, admits.”

“AN UNREBUTTED AFFIDAVIT BECOMES THE JUDGMENT IN
COMMERCE” Heb. 6:16-17, There is nothing left to resolve.

28 USC 1746

THOMAS JAMES BROWN@®™ TRUST Page 6 of 7
   

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3. i+

@ Print your name and address on the reverse
$0 thal we can réetum the card to you.

@ Attach this card to the back of the maliplece,
ofon the front if space pennits.

1. Article Addressed fo:

  

Wlicet Ree eek ronan Sie

SCO Oo BWA
Delre MA 49072
STE , 30coeg

HOD 00 AA

9590 9402 5179'9122 5650 62

A COMPLETE THIS ee ad
|

  
    

20 Page 25 of 36

 

 

 

3. Serica Type 0 Prierity Mal Express)

0) Aco Signet O Regstersd Mal™
Carttied

CO) Certiied Mail Fistricted Deivery 0 Retern Receipt for

0 Catect on

 

2. Article Number (Transfer from sence labed

RE 247.746 AEE OS |

; PS Form 3811, July 2015 PSN 7530-02-000-8053

 
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.128 Filed 10/05/20 Page 26 of 36
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

I, Thomas-James: Brown-Bey, declare under the penalty of perjury, under the
laws of the United States of America that the foregoing is true and correct to the best of
my knowledge , understanding and beliefs. This “Affidavit” is made without purpose of
evasion or intent to mislead, if some fact is proved by facts, law and evidence to be
incorrect, | reserve the right to amend it for the “truth” to be clearly stated. This
“Affidavit” must be accepted as “Truth”, unless a “Counter Affidavit” signed under the
penalty of perjury, is presented in dispute, within 30 days. “Truth is the law of
“Commerce”. “Judgment” must follow the “Truth”. This “Affidavit” must be accepted as
“Proof of Claim” in all Courts of the United States of America. Failure to do so is denial
of the truth.

God's will be done.

   

yeu _

‘Bey, Grantor

mas-

THOMAS JAMES BROWN©®™ TRUST Page 7 of 7
 

SENDER: COMPLETE THIS SECTION

B Complete tems 1, 2, and 3.
@ Print your name and address on the reverse
* so that we can retum the card to you.
Attach this card fo the back of the maiipiece,
or on the front if space permitz.

Page 27 of 36

 

0 Agent
x OO Adiciresses
BL Received by (Printed Nene} C. Date of Delivery

 

 

1. Article Addressed to:

Da wersal Poshal Union

lntemnakion |
Oe net

=a ail iniiom

9590 9402 5179 9122 5650 79

D. bs delvery axkinass different from tem 17 1 Yes
it YES, enter daivary address below: «=([[] No

 

 

 

 

2. Article Number (Transfer from service label

PE72ZIN1144 AAO OS

3. Service Type 0 Priority Mai Express®
Co Achat (1 Registered Miaa™
CO Adutt Signature Restricted Delivery ra iene [el eee
O Cortted
5 comet as = "

on
Ol Cofect on Delivery Restricted Defvery Ol Siguatura Confirmation™
DO ieeewed Mall Signature Confirmation
CO breed Mal Reebicted Delivery Detvery

 

 

 

 

; PS Form 3811, July 2015 PSN 7
A

I
SENDER: COMPLETE THIS SECTION

@ Complete tems 4, 2, and 3,

  

   

  
   

 

 

 

 

 

 

 

 

 

 

* Soomwecenreemmecniyer LX Caan
Attach this card to the back of the mailpiece, B. Received by (Printed Nama) C. Date of Delivery
or on the front f space permits.
Ret tected ee
ohcet Fire eel como od |
= ESESD WAG Aue’
\ ak,
STE. 2abo
PUTT TT WITT BRR feet =i tre
9590 9402 5179 9122 5650 62 © Certed Mal Pstricted Detrery C0 Return Receipt for
IRE aT a OO the ieee Ree

 

+ PS Form 3811, July 2015 Pan

 

[

RE 297 746 9490 y

RE 297 74b W&b US

iad

 

|

   
QV

   

5

/

Z) rit Tu nan

Sop Tate OND

Ge) riaw aan

a
OF a a cs = an
Bie ~, VQ MaFOOC ava

©
E
oO
A
N
H
©

(OO) LEE TH edi *(2°Z)
Gd JDVLSOd/T!

 

\

NIDIUO 40 ASI OF NOW
Cf OY OAL ATS Ves WS

Lap ONS he

om POO res x ra
PLPL ES eld CEE)
{ WY d 30Y LSOd/SaVoasd": FE.

Tt Ta | ie L

MOO AIAAO NOIAYG
TA

\wor’y

Fil TH dh

Lot

M4d-3XV LL

Pe IAOP OVYA ‘ r 4 OQ, OL 1” . y ~ . v2

 Syny Oy AYCHCOCH [0% Les
+N: OUAYERS saute, rw 1%
~=a oo

TH |

Q0VS ais mi os'n

 

SUNIAA A2UEPIODI.y Uy
FINA SNiMad AVL TVIN

 

preg sf Je]
Sduumeig O/M SPA —ZF 7 by.
ple odejsog Turse - |e
jenuey] RW [JU] sds
SALLV.LS GALINA ayp OUTTA “ONSSUIOG]-UON
[S666-SOT8P] AeaU URBIYoI “NONOEG
aster [TTS 1] 0/9

AD]- "HAAS SUE BEY

P WD) Va. \ yon,

“Ve “Ce
S\ } a OX OE sk ‘DSN gi OMY
BI DySO ASeT TH D's! st ome
1 ree e igure ‘
OAS ¢ i? ‘S Vall ZW S TES] YALL
C a, | S * PPM el o's gH ant

wee OVE) Yes <5 a, Yessomun “WA UBpLOOOy Uy
4

ONTMAdAVL tiv

PIE g-aig SE PALE

SdWE]S Of spooEg—P'rp/

pleg ABeIsog Funny - pees

fenueyy [IEW [IU] Sas

SHLW.LS GALINA out mony ‘onsawog-uon
[8666-SOZ8P] sv9u Ue YyoI “onaG

ste [91 ZS ] oo

og-UMoug HUE P-SELIOY F
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.131 Filed 10/05/20 Page 29 of 36

a
“4

*

SEARONOL AS Fo Oe = RT J peli = ea roe quinoa adem apour edey

HAIN39 MOLLE MHLSIO HA YELM Odd
Al) as) (UE, Sel wT PML
wd Ppl 'BLOE “OE soquuadeg

Sea LP yp LAL) ALT ey Ae Ay | Laat! O00 BV? BLO
"OE QUIN aS US 4 5.NS9 NOLUTBIHISID IA OVINE Uf ANjoe) See ane papedop uoy way,

HAINIS MOLLE LLSS WA SW
Any pUooY Sash) pauedag
Wd 008 'BLO2 "De sequiaplag

AIO6/H Guyocdy

 

soyepdy |B F XaL

 

oh

Feeiba

% oacwey

 saepdy 15,

H3LK ID NOLL BIELSIO AL OVEN Ge
Aa) prUQB on Ger paisdaS

Wd BORE bite OR soo odioe:

}SUBIL-U|

UST EU NOP YL OL YSLInN UP AUMUND 6) Lum: oy Lud DOB He GEE de
AoqMINIdeS UO HALNAD NOLLORIMISIC IY OVI LNGd UL AUIOe) Sasi -no poumdop wy UNO,

SNO669r24623H Mequiny Bupjanay

S/S] aOg

 

UOYeWOJU] YONA

 

agra) ot Dive ey Gea + aio

Snot a

 

SEAS SA EST UP ce A ALS "pg incall pms pad py AP Le abr pegs ae

HOUNSS NOLLTE ILLS WA SPIN
AWESE UIE EY 5 efS 7 ir Poway
td Pog GLOS OE SOC ELM yg

UOC US OP Os, Oy YL) GB) ALue wan Bp) Guy ued ye aT GLOe

‘OD SUNOS UO MUNI NOLES LSI AY VILA Ul 0) Ser UNO Pep Woy sca,
YOUNIS MOLES 1A SYLUN Sh

AMES POUOIE OE Ey Gry paaewsdhg)

Wwe 28 BN0e ‘De sequayleg

we Alo}e|H Bupyordy

 

oy soqopd yn wy yg xo

 

A sop og

HUN AS NOLDSALS 1) Ay See
Ayame (euOIEOY Set ued ay
Md 2156 12 Gide Oe soos

}ISUBY-Uy

Feedback

LOWES Of) Of) /SUTLY Uy AYUaLnS Bey aus ud YL eBlog Ce
OQWICOS YO HAILNAD NOLLTSIELSIO IM SYLLNOd UL Apo) SySr une popdop woy ane,

Gacy SN9869P//624de Uaquiny Guppaesy

+ 860yo0g VOU yoRd

& apy ,5unjoe., SdSN

Sree UP ah P= Ue Oh

 

 
ba SEA te al PGS TE De Mee eC RR CTL HE ALA Pe OR ET wd ee ne a Ce ee et tied Ren eee
ao
A Boren 195 Oe eee WA LILO
ALpOty BNeRY OE LSU Uy ANDO JO gry
Bboe "2 ao ten EEO GLOe “E voqoIDD
PSUBI] “uy

“CRT

UA SURLY) Beet IS WOU BE WSO ey BLO) we oy PARCWpSS Tea Map) ATLA,
Seedy (Al WOM Ia

PEAR, ue per] “POR BEC]

Wied oth BLO 'Z seq

‘AOU SOU G4) 0) WSLy Uy AQUGUnS SP yy CUO BULSay
JOU; Sh) Cp OMAP Og O) YSU] LCS] PU oaMoU SqSry oun UM Buysours) obiyond 2g,

SGSrA 26294 Voquinyy Bupyooay
Me ANIL snc é6é54 v ota bemowy

 

os Soup yy peg yyy

 

“7 S807] 008 Ay somwpdh 19

Cee ire WW Lee
(AD Ra Ory aa ary
LHe PE Loe goa

pasaaljag A)

 

Feecftcark

: A HOWE LUG] UY FINO

 

HOLA NOLUTENUSIO IA SO vLLAod
Aqyoay pruoBtYy Gasry a pany , . “Acer IN
wed 2b'9 BLO ‘oe soquungdeg LISH LA UI Gig es MOIS Wo wed gE ee een OLR A CPS) AREA) LEP Ce] MORAL EI EE LUCK] Jno,

ye OAOLUOLY SNSBSSrZ Gay quinn Buys bay
HAUNIS NOLLUIDLS Io WA VLLNGd
Aaa mUORDOL Se G7) BOUIN
Ue 2 1 LE OE sequaogdlags

HANGS NOUMOMUSIO WY LGkLIa
Aypouy jtuaioy ger 1 poauny

um ato Oz "| 2 + ehoysed seypouy yoy

HAUS MORLUCEELCSBONA Ue LS
Aon OE: Sasn odeedod < sowu ,Ouimoesy sdsn
(UG ORS WE Oe ot aeor>

iy ebues.b hs eu Ae SIDECZa Metha SGU) GRO Mu ear

co
9
—
oO
oO
9
cab)
o
©
oO
oO
N
—.
LO
Oo
ow
oO
a
TC
2
re
N
9
a
QO
cab)
Do
©
oO
oo
o
Zz
LL
O
Lu
=
a)
7
xt
©
©
oO
LD
oO
E
oO
N
N
D
©
O

OAL

 
 
 
 
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.133 Filed 10/05/20 Page 31 of 36

=
+

Feedback

.

. .

STARE Do KE mpi gore ci ned ii enien ee. eyes wis apo hay nt SEA Lid De ie ie ian, Lapeer ero | OE AU neler, ery

pry lay Pas ke a

 

sbvd

“SMO SENG GU Sty UO 0] SOA ELID PLA) OF LIK De KEyys wNO O] OE

240) Buryaoy a1,no0A yeym puy j,ue5

“SHOT Og

 

a LEO] PEELE OL) A ey

 

HAIN NOLAN DIO FA SVL Sed
AL pony (UO Sg G01 HE Gon ty
Wad Peg “BLOE ‘De aOR ce

Feadhack

HSN NOLO SST AY Sv aed
AUP PUOIOY So8N) Raunedagy
tod OO: ude “DE Jequiopchorg:

HSULNIS NCL AIELSIO TWNOUYNUCLUN! AN YOIVWWr
Aypanty poudeboy Se G7 WE Goeny
Ua GOL BLOS Ee eI

AL) eu ey] Oy Suu) ue Ayjuaasns

SG EN ap UY ey Oy ep Og Oy oR) wy PU aU SS) BU UI Bupour oy OBO yo are,
AQ 4 TOM Ob SBA ua

OL0e "2 QOD

ws Asoysyy Guy yea

 

on So]opdy pug yoy

 

a a gihhaiy Soy At: gr EPO

 
 
 

Case 2:20-mc-50804-LJM ECF No. 9, PagelD.134 Filed 10/05/20 Page 32 of 36

 

1s DA LRP Sai = LE Traekirgy Beasts

USPS Tracking” FaQu >

Track Another Package +

Tracking Number: RE297746986US Figen 26

Your ltem was daliverod to an individual at tho addrass at 1:15 prian October 2, 2019 in DETROIT,

 

 

 
 

oe NG yg cor hes Lee Tracing Roa
Octeoer 2, 2019, 2:36 am
Departed USS Aegional Fac kty
DETROIT MI DESTRIQUTION CENTOR

Geter 1, 2000, A227 an
Aunt ot LPS Alspional Facility
DETROIT Ml CIS TRITON GENTER

September 20,2008, 11:24 pm
Departed USPS Reghoral Facility
PONTIAC Mi OISTABUTION CENTER

September 30, 2019, 5:42 pm
Arrived of EPS Pieghonal Facility

 

 

Mi 46226.
“D> — PONTIAC MI IDISTAISUTION GEMTER
PFRS
@ Delivered ” =
a
Octower 2, 2018 a 18pm i Produc! Information “ *
Daa vonoed, Litt wviten breed viet! 3
DETAOMT, Ma 4neee .
Get Upelaton 7 Postal Product: Features:
Aegistord Mad
Toxt & Email Updates “A
Soo Lona 2,
Tracking Histary o
Getober 2. 2000, 1:18 pm
Delwened, Lott with Individual
DETROIT, MI ame
Your (hen were celeriac foam ineriduallat ihe address at 116 om on Cotebor 2, 2018 19 DETROAT, MI .
tame, Tracking Number: RE297746990US Remove X
Your pockape is moving within ine USPS network ands on ack ta be doliorod to ite final
October 2, 2019, 23 am Ceatination. tis currenihy in transit to the noxt facility,
Out dor Delivery
GETAOIT, MI 482 a
In- Transit
Cectober ?. atid
pe och. ype Lome Trac Onin Ace Re eMC? eT abel CT Ae eee 14 NE och a pcOigny Teck oreo Al? bs tinea oe A abel ET RS SESS ia
USPS.com® - USPS eae Results
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.135 Filed 10/05/20 Page 33 of 36

USPS Tracking’ FAQs >

ea2020

Track Another Package +

Tracking Number: RE297746986US Remove x

Duplicate

Duplicate

Multiple items found.
Need More Details >

yorqnee

Tracking Number: RE297746990US Remove

Duplicate

Duplicate

Multiple items found.
Need More Details >

hits tools usps. comvigeT rackConfirmAction?tRef=fullpagestLc=38 tot28777=8tLabels=re20774600Gus %2Cra2aTT4gdodus%er 12
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.136 Filed 10/05/20 Page 34 of 36

&

 

Moorish National Reputlic Federal Government

w ~ Societas Reputlicae €a Al Maurifianos ~ >

Momish Dining and Pational Movement of the Gorin

Morthoeet Amexem / Soutifvest Amexem / Central Amoom / Apfeining Adantis aw
Americana Belang

Che Crue and We Fore Patural Peoples-Beirs of the Rand S

> ~1S.L.A.M~ >

   

 

Universal Sove reign Affidavit of Command to Appear in Court.
Re: DAVID CETLINSE! ODA DIRECTOR, POLICE & FIRE RETIREMENT SYSTEM CITY OF DETRONT,
fle: MICHAEL DUGGAN DBA MAYOR OF CITY OF DETROIT 5
Cause of Action <mor-tj6000000001 70162070000002196988
Uniawful Occupation of sovereign original indigenous land
Oste Commanded to Appear
Monday, June 15, 2020 at 3:00 P.M. (EASTERN THME ZONE)
Court
Moorish American Consular Couwt Online Video

hitps:/ fon. ‘eesonterencecall ILcom/moori shnaton
audio dial in number *

 

[Oavid Cetineki & Michael Duggan), You are hereby commanded to appear al the Moorish American Consular Court ta state
your name and nationalty for the record to the peopte who are the Moorish National Republic Federal Government. Tha court
has sovereign jurisdiction in all matters on our land. The American Provost Marshal shall insyre that you appear as commanded
Until such time, all of your COMMERCE and that of all AGENTS, PRINCIPALS, HEIRS and ASSIGNS is hereby terminated by wey of
sovereign Universal Commercial Code 1 Lien. Failure to appear shall be just cause for your arrest.

(Oavid Cetlingki & Michael Duggan). You are hereby commanded to appear at the Moorish American Consular Court to state
your name and nationality for the record to the people who are the Moorish National Repubtic Federal Government. This court
has sovereign jurade tion in aff matlers on our land. The American Provost Marshal has been notified. Until such time, all of
your COMMERCE and that of ail AGENTS, PRINCIPALS, HEIRS and ASSIGNS is hereby terminated by way of sovercign Universal
Commercial Code 1 Lien. Failure to appear shall be just cause for your arrest.

Chronos: June 15, [2070] 1440

LAm: he was Lenny Nveen

Judge/Vizir/Minister, in propria persona sui juris in proprio solo, and in proprio heredes. All rights rerciced 3 at all times.

Free Moon MuurNochwea Amevem / Northwest Alnca/ North America
anes, genet dion eohe, quonnerque eigaeend a topes Seren ered bate et Gio Chel et oe ape aes sere neuer wed ie ral
Li, ee Ooo ee. queue eigaeerta rage bee ered que et po i Ce Qe er ae eee ee ele cain
dees, anes doe woke, querceeper aig.ecris gers vee err gata et Lpo nf caeto et Gaeta ees ae Ceres ee eet oe

 

Ab Ongena] indgencut Sovenegen Moorish American atonal Document.
Moorish National Republic Federal Government MY
Enmpire of the Moors, New beruaatem C
Case 2:20-mc-50804-LJM ECF No. 9, PagelD.137 Filed 10/05/20 Page 35 of 36

——

if

    

 

Moorish National Republic Federal Government
we ~ Societas Republicae €a Al Maucifianos ~ ~~
Moorish Pisine and Oational Mobenunt of the GSorin

Che Erne and We Fure Matural Penples-Hetrs of the and
& ~1S.L.A.M~

 

 

Universal Sovereign Affidavit of Command for Arrest and Imprisonment
Re: DAVID CETLINSE! DBA DIRECTOR, POLICE & FIRE RETIREMENT SYSTEM CITY OF DETROIT,
Re: MICHAEL DUGGAN DBA MAYOR OF CITY OF DETROIT
Cause of Action -oroc- 000001
Uniawful Occupation of sovereign original indigenous Jand
Date Commanded to Appear
Monday, lune 15, 2020 at 3:00 P.M. (EASTERN TIME ZONE}

Court
Moorish American Consular Court Onine Video

httos://join freeconferencecall.com/moorishnation
audio dial in number 978-990-5485 access code 9925

The saad GS CORORLATION CITIZENS cid fot appear 35 Qorrerecdhed by the oragncd ime bovetgn peogte who are the netsh amen
Caisular cour and tha ooh rational mepaie fede peste. The Ge arrest Of sad US CULES = hereby cote at
Pocruatt to the goove isted Cause of Actos

[Oavid Cetinck & Michsel Duggan). You were hereby commanded te appear at the moarsh american consular court to state
your name and nationalty for the record to the people who are the moorish national republic federal government. This court
has sovereign jurisdiction in all matters on our land, The American Provost Marshal has been commanded by the people to
arrest you Immediately and place you in jad at Guantaname Bay Cuba permanently. All of your COMMERCE and that of all
AGENTS, PRINCIPALS, HEIRS and ASSIGNS Is hereby terminated by way of sovercign universal commercial code 1 fen. This ar-
rest command is hereby activated and given to the American Prowost Marchal for immediate action.

[David Cetlinski & Michael Quggan], You were hereby commanded to appear at the moorish american consular court to state
your ramé and nationality for the record to the people who are the moorish national republic federal government. Ths court
has sovereign jurisdiction in afl matters on our land. The American Provost Marshal has been commanded by the people to
arrest you immediately and place you in jail at Guantanamo Bay Cuba permanentiy. All of your COMMERCE and that of afl
AGENTS, PRINCIPALS, HEIRS and ASSIGNS is hereby terminated by way of sovereign universal Commercial code 1 fen. this arrest
command is hereby activated and given to the American Provost Marshal for immediate action.

Chronos: JUNE & (P07) 1440

An, thee “| de ye  — —

thomas james brawn bey ~judge’viziviministers! in propria persona SUL juris, inl propria sole. and in proprio fierédes. all rights
nce a
cuercised at all times. ee?

free moor muurmerthw cst amexcm / northwest alrica / nonh amenca
Amer, SA ald robe, Quiet Bgrerrite, taper deca ened ea et Epo ie cele Ft ger ee i oper bere ete es et in caries
Jee, pret doe obs, qe Sgeeerts ener eee neues Gg et Pps cele ot qeerueege ecdeer hs ser bees eevee wolves rt in ress
Jes, oe eS vole, quot Rgeertts uaper bernard gan et pe i el ms erupt shee se ses em ue ee on recs.

Ab Orginal indigenous Sovereagn Moorish American Nationa! Docuritat
Moorsh National Repeblc Federal Government
Emipang of (he Mle, Kua heres em

24,
Bi

SOG | RoROOOO IE Cul Te Tihe 1 Rey ed Teor L oR DSe OSor eden OL adtay mt CHE Ma PEPE EAMMOMCROEL CE D.C RDF np ete bapa, MCP Lk LS | AE ARS

Shear WA LOHL30
AIGA) PO) ING
Lat ere OO “BE eun¢

‘Becee WA LOHLa0

Wey CAE Qe, UU ur RICE fp pp IPR PPA Ce TOP pCR He Se NC) OAL Cy CM AFAR, LL) aC,
pse0h IW LOWIAG

UADOY (ALO mea PUR “MOC

Wed pik 'OZOE "OL oun

sovd
we AsoyerH Gupyouy,

 

“suo|20nb Bun aay unod 0] ROMSUT PUY OL UONS@S sry] UNG Oo OF)

¢40) Buyyooy a1,noA yeyM puly 3,UeD “A sajepdn ows y Io,

 

 soepdy yg

Becht I WOH Isa
Sf ROT] HLIGSY RAL OSTSOO EC) JUG PUA pIN
wd PLL OeoE ‘pe eunr

 

PaeAeg A)
UOAGUUOPU) JNO”

 

Case 2:20-mc-50804-LJM ECF No. 9, PagelD.138 Filed 10/05/20 Page 36 of 36

‘Becer IA UOHLSd UW oz0e
“QL BUNP UO Wel PES, Lt WOO [Eu 10 ue LOdaooU “YEO [UCU OY) Oo) POIOAIOP GEM Wey Jo,
HELLNSS OULU HSI IA Sed

Amoi (rue Bon gobi a PoMuny .
wa ge: ‘oz0z ‘6 aun oe ANCL S696 LZOOO00NA029 02 4eqQuiny Buyyseay,

HELINSS MOLUTEELLSIO IA OWLLN Od
ALyoy paLo fe) GGT) PeLdocy
wud 60g ‘Oe0g 6 dun

+ sBoyong sayjouy yor

ALM ebpy OF UBUT Uy
OSE "BL aun
GIRS IN “LAOS

co Suiyoea, SaSN

Lut Lee OSE DL aun “GO SOIMNOLO'N 20 DISH V SY ALTIEVIVAY NOLYLYOdSN WELL OLA OL Bd Lew
wero aU, Bar SN = US ear Drona hs carey SOLE, Barb h + auo Bor OED
